Filed 5/13/22 P. v. Cooper CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079588

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. RIF135518)

 MEIKEL JEROME COOPER,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
John D. Molloy, Judge. Affirmed.
         David P. Lampkin, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2008, a jury convicted Meikel Jerome Cooper of second degree

murder (Pen. Code,1 § 187, subd. (a)) and attempted voluntary manslaughter
(§§ 664 & 187). The jury also found Cooper personally discharged a firearm
causing death or great bodily injury as to the murder count (§ 12022.53,


1        All further statutory references are to the Penal Code.
subd. (c)) and a similar enhancement under section 12022.53, subdivision (a)
as to the attempted manslaughter count. Cooper was sentenced to an
indeterminate term of 42 years in prison.
      Cooper appealed and this court affirmed his convictions in an
unpublished opinion, People v. Cooper, D058080 (Mar. 8, 2011).
      In 2019, Cooper filed a petition for resentencing under section 1170.95.
The court appointed counsel, and held a hearing at which the following
comments were made:
         “[PROSECUTOR]: Your Honor, this is another case where
         I’ve shared my notes with counsel. I’ve reviewed the
         record. Not only did sentencing occur in this case after
         January 1st, 2019, when SB-1437 went into effect, but
         there are no instructions on natural and probable
         consequences or felony murder.

         “[DEFENSE COUNSEL]: Submit. I have nothing to
         indicate that that’s untrue.

         “THE COURT: You’re not aware of any natural and
         probable consequences or felony murder instructions?

         “[DEFENSE COUNSEL]: That’s correct.

         “THE COURT: Matter is dismissed.”

      The court denied Cooper’s petition for resentencing.
      Cooper filed a timely notice of appeal from the denial of his petition for
resentencing.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandate by Wende. We offered Cooper the opportunity to
file his own brief on appeal, but he has not responded.


                                       2
                           STATEMENT OF FACTS
      The facts of the underlying offenses are set forth in our prior opinion.
We will not repeat them here.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following issue that counsel considered in evaluating the
potential merits of this appeal. Whether the court erred by dismissing
Cooper’s petition based on the prosecutor’s undisputed oral representation
that there had been no instructions on felony murder or natural and probable
consequences, without receiving on the point, or itself examining the record of
conviction.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Cooper on this appeal.




                                       3
                               DISPOSITION
      The order denying Cooper’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




IRION, J.




                                     4